DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 12 under 35 USC 112 has been withdrawn in view of the remarks provided in the correspondence of 11/16/21.  Specifically applicant stated:
"The input electronics 1110 can include an ADAS (advanced drivers assistance system) 1112 suite for sensor-assisted safety augmentation when driving the beam-steering vehicle 1160. The ADAS system is coupled of various sensors 1114 for electronically and/or optically sensing the position of surrounding objects." Specification Paragraph [0083] and FIG. 11. Also, "a video image from a camera sensor 1114 can be processed by image processing 1116 to determine the presence of pedestrians."

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Murray on 11/30/21.


Claim 8, line 9:  Change “to produce second light a second light beam” to read -- to produce a second light beam--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In an apparatus comprising: driver electronics having a driver input and a driver output, the driver input configured to receive a vehicle signal indicating a condition of a vehicle, the driver output adapted to be coupled to an optical system, the driver electronics comprising a controller configured to produce a control signal at the driver output in response to the vehicle signal, the control signal instructing the optical system to: modulate a first light source of a headlamp; and modulate a second light source of the headlamp independently of the first light source, prior art fails to show or suggest the modulated first light source of a headlamp produces a first light beam and the modulated second light source of a headlamp produces a second light beam, so the first light beam and the second light beam partially overlap.
Also not the discussion of claim 8 in the remarks section of the correspondence of 11/16/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875